Sanders, J.
(concurring) — Reluctantly I concur with the majority. My greatest reluctance is with issue seven (Majority at 468-70) regarding unconstitutional gifts of public funds and issues eight and nine (Majority at 470-73) which grant this court’s imprimatur to the preposterous notion that a new parking garage for Nordstrom’s is "necessary for the immediate preservation of the public peace, health or safety. . . .” Spokane County Charter art. Ill, § 19(a)(1); compare Const, art. II, § 1(b) (amend. 72). But this result is compelled by the majority decision in CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996) wherein this court virtually repealed the citizens’ constitutional right to referendum by allowing the Legislature to inoculate itself against referendums through conclusory emergency clauses not subject to meaningful judicial review, as well as King County v. Taxpayers of King County, 132 Wn.2d 360, 938 P.2d 309, 945 P.2d 1119 (1997) which emasculated Const, art. VIII, § 7’s prohibition against gifts of public funds to private persons by adopting a "legally sufficient” consideration test. See Majority at 469-70. Compare Taxpayers, 132 Wn.2d at 393 (Sanders, J., dissenting). As my objections to both decisions were stated for naught in the accompanying dissents, I concur this case is within the four corners of those majorities and agree stare decisis requires like result in all other cases unless or until these *478decisions are appropriately overruled to restore that measure of constitutional protection our citizens are justly entitled.
I agree with all of the observations set forth by the Chief Justice in her dissenting opinion, save and except her effort to distinguish CLEAN v. State, which, in my judgment, is fairly indistinguishable. Once the constitutional well has been poisoned, we all must drink from it lest the incentive to correct our mistakes in a principled fashion be lost by inconsistently imposing them.